Citation Nr: 1109093	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-41 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the regular need for aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals on appeal from a November 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In August 2010, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and is associated with the claim folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

During the Veteran's August 2010 Videoconference hearing, it was asserted that the Veteran's service-connected posttraumatic stress disorder (PTSD), for which he is rated totally disabled, is so severe that he requires additional benefits in the form of aid and attendance.  An August 2010 statement from his treating physician indicates that the Veteran is dependent on his family to maintain compliance with his medications and in keeping his medical appointments.  Such suggests that the Veteran may be substantially confined as a direct result of service-connected disabilities to his or her dwelling as per 38 C.F.R. § 3.350(i).

A review of the record reveals that the Veteran has not been evaluated for aid and attendance purposes.  Moreover, the last VA medical examination of the Veteran's service connected PTSD was conducted in August 2004.  The statement made during the Veteran's August 2010 Videoconference hearing suggests that the condition has worsened since the previous examination, and with the various hospitalizations for his PTSD since that time.  He should therefore be afforded a VA examination for the purpose of determining whether he is in need of regular aid and attendance of another person or is housebound.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has also held that VA has a duty to acquire both the Social Security Administration (SSA) decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran's records show that he is in receipt of Social Security disability benefits, and he is in receipt of these benefits due to his PTSD disability, the potential relevancy of the SSA records cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center in Mountain Home, Tennessee; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to April 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

(CONTINUED NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for Social Security disability benefits and associated with the claims file.  Any negative response should be included with the claims file.  

2.  Obtain VA clinical records pertaining to the Veteran's claimed PTSD from the Mountain Home VAMC for the period from April 2009 to the present.

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he is in need for regular aid and attendance of another person or is housebound for VA purposes.  The entire claims file must be made available to the examiner in conjunction with the examination.  The examiner should state an opinion as to whether the Veteran requires the regular aid and attendance of another person to perform daily self care tasks such as bathing, dressing, attending to the wants of nature, or feeding himself, or to protect him from the hazards of his daily environment, due to his PTSD disability.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  


3.  Thereafter, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


